DETAILED ACTION
	Claims 1, 3-9, 11-15 and 17-20 are present for examination.
	Claims 1, 3, 9-15 and 17 have been amended.
	Claims 2, 10 and 16 have been cancelled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
		Claims 1, 3-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest initializing a plurality of data components for a plurality of data types on a plurality of storage locations, wherein the locations are controlled by the storage system, wherein the data components include, a balancer, wherein the balancer includes write speeds of the data types on the storage locations, a previous write speed, wherein the previous write speed includes previously recorded write speeds of the data types on the storage locations, and life cycle count, wherein the life cycle count is adjusted based on a preset time window; writing a plurality of data packages to the storage location for a predetermined time period based on the claims 1, 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 10, filed 02/23/2021, with respect to the rejection of claims 9-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 10, filed 02/23/2021, with respect to the rejection of claims 1, 9 and 15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 10, filed 02/23/2021, with respect to the rejection of claims 7, 13 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2019/0196969). Yang et al. teaches a processor that determines a distribution strategy, from among a plurality of distribution strategies, to distribute the workload across one or more of a plurality of solid state devices (SSDs) in a performance cache tier of a centralized multi-tier storage pool, based on the determined degree range. The processor distributes the workload across the one or more of the plurality of solid state devices based on the determined distribution strategy (see Abstract).
Dalmatov (US2018/0314427). Dalmatov teaches wherein data portions of a LUN may be initially placed or located in a storage tier based on an initial placement or allocation policy. Subsequently, as data operations are performed with respect to the different data portions and I/O workload data collected, data portions may be automatically relocated or placed in different storage tiers having different performance characteristics as the observed I/O workload or activity of the data portions change over time (see paragraph 64).
Aharoni et al. (US 10,521,124). Aharoni et al. teaches application-specific workload-based I/O performance management.
Wang et al. (US 9,507,887). Wang et al. teaches adaptive techniques for workload distribution across multiple storage tiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139